Citation Nr: 0801261	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-26 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  In July 2007, the appellant testified 
before the Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied in an April 1962 rating 
decision.  The RO declined to reopen the claim several times 
thereafter, most recently in July 2002.  The appellant did 
not appeal any of those decisions.

2.  Evidence received since the last final denial in July 
2002 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that declined to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in April 1962 and July 2002, 
the RO denied the apellant's claim for service connection for 
the cause of the veteran's death and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the decisions 
became final because the appellant did not file a timely 
appeal.

The claim of entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in August 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service medical records showing that in February 1957, 
while serving in the Philippine Army, the veteran sustained a 
stab wound to the abdomen as a result of which he 
subsequently died, and the appellant's own statements.  The 
RO found that there was no evidence that the veteran's cause 
of death was related to his period of active service and the 
claim was denied.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of her application to reopen the claim, the 
appellant submitted duplicate records showing that the 
veteran died as a result of a stab wound to the abdomen in 
February 1957, and an October 2005 affidavit sworn by two 
individuals attesting to the facts that they had known the 
veteran during his lifetime and had been present at his wake 
and burial.  Finally, other new evidence includes the 
appellant's statements, both in written form and in July 2007 
testimony before the Board, wherein the appellant alleges 
that she is entitled to service connection for the cause of 
the veteran's death.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the 
additionally submitted clinical records that demonstrate that 
the veteran died in February 1957 as a result of a stab wound 
to the abdomen were already of record.  Accordingly, they are 
cumulative of evidence already of record, and do not 
constitute evidence that raises a reasonable possibility of 
substantiating the claim.  The claim for service connection 
therefore cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a).  

Neither may the claim be reopened on the basis of the 
statements submitted by the appellant.  The appellant's 
statements are new but not material.  The appellant, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Additionally, the appellant's 
statements are mainly cumulative of those considered at the 
time of the last final decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in July 2002, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
veteran's cause of death was related to his period of active 
service.  The evidence shows that the veteran died due to a 
stab wound approximately eight years following his separation 
from service with the United States Armed Forces and while 
serving with the Philippine Army.  Therefore, the new 
evidence is not material.  Thus, the claim for service 
connection for the cause of the veteran's death is not 
reopened and the benefits sought on appeal remain denied.  



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in September 2005, and a rating 
decision in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Additionally, at the time of 
the prior final denial of the claim in July 2002, VA informed 
the appellant that her claim was denied because she had 
failed to submit evidence that demonstrated that the cause of 
the veteran's death was related to his period of active 
service.  This communication, in addition to the above 
correspondence, satisfied the notice requirements as defined 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds 
that any defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death 
remains denied because new and material evidence has not been 
received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


